Citation Nr: 0901912	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut (RO), which denied the benefits sought 
on appeal. 

In the veteran's January 2006 substantive appeal, VA Form 9, 
he essentially asserted that he was unable to work due to 
service-connected disability; and thereby claims entitlement 
to a total disability evaluation based upon unemployability 
due to service-connected disability.  This matter is referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the PTSD claim, the veteran maintains that he is 
entitled to service connection for PTSD resulting from a 
traumatic incident experienced while in service.  The 
evidence includes various diagnoses of psychiatric 
symptomatology, including PTSD, which has been linked by 
medical opinion to the claimed stressor discussed below.   
The occurrence of the stressor event has not been verified.

In a statement first received in May 2004, the veteran 
reported that his PTSD was due to primarily one "stressor" 
incident during service.  He explained that on his birthday 
in September 1974, he arrived back by car to his company 
barracks area and was informed there that a fellow soldier 
and friend named Andy (James Andersen), who was a drug 
addict, was experiencing an overdose of drugs and was in his 
room.  The veteran ran from his car to that soldier's 
barracks room to witness that the soldier was dead in his 
bunk.  On seeing that, the veteran reported he was paralyzed 
with fear and anguish, and apparently passed out twice.  He 
was then initially under suspicion for involvement in the 
death of the soldier, and was questioned by CID (Criminal 
Investigative Division).  The veteran has also reported some 
other vaguely articulated stressors involving shootings and 
treatment in service.

The evidence does not show, nor does the veteran claim, that 
any claimed stressor is related to combat.  There is no 
indication or claim that the veteran participated in combat.  
His report of separation shows that the veteran had no 
service outside the Continental United States; and that his 
military occupational specialty was auto mechanic.  Existing 
service personnel files and service medical records show no 
indication that the veteran participated in combat, nor any 
indication of the claimed stressor or any other stressful 
incidents.  

The RO unsuccessfully attempted to verify the claimed 
stressor incident involving the death of his friend by 
overdose, which the veteran identified as occurring in 
September 1974.  A search was made of internet-related online 
death records for Texas for 1974 for the name Anderson, but 
none were found.  Subsequently, however, the veteran notified 
the RO in his September 2005 notice of disagreement, that 
after review he realized that the stressor incident involved 
a soldier named James Andersen.  The veteran also indicated 
that the incident occurred in 1973, in about September or 
October 1973, and not in 1974 as he had previously reported.  
Since the RO's prior search for records to verify the claimed 
stressor used the 1974 date, another attempt should be made 
to verify the event using the clarified date.  

The RO should attempt to verify by credible supporting 
evidence, the claimed stressor associated with the asserted 
incident in which the veteran's friend died of an overdose 
and the veteran witnessed the decedent soon after he died.  
The RO should also provide the veteran an opportunity to 
report any other claimed stressors, along with any details or 
specific information that would assist in verification of the 
event(s).  The appellant should be offered an opportunity to 
provide additional specific information that would permit 
searches regarding any reported stressors.  He should be 
asked to provide specific information regarding any specific 
traumatic stressful incidents he experienced in service, on 
which he bases his claim for service connection for PTSD.  
The appellant should be asked if he has remembered any more 
details, particularly names of individuals involved, and he 
should be reminded that he can also provide statements by 
individuals who served with him that include more particular 
details.  These statements could include statements from 
others who were involved in or were cognizant of any episodes 
he lists as stressors.  

Then, if sufficient supporting details are received from him 
that would permit a search of records from the units in which 
he served, the RO should contact the U. S. Army and Joint 
Services Records Research Center (JSRRC), or any other 
appropriate entity to include the Director, National Archives 
and Records Administration (NARA), requesting that an attempt 
be made to independently verify any claimed stressor 
identified by the veteran.  Such organizations should be 
requested to research his unit records and any to which his 
unit was closely assigned to during the time period(s) in 
question, in order to obtain further relevant information on 
his claimed in-service stressor experience(s).  Daily 
personnel actions such as wounded or killed in action can be 
obtained directly from the Director, National Archives and 
Records.  

By appropriate means, the RO should attempt to verify any 
claimed but unverified stressors that are specified in the 
instructions below.  Then, if (and only if) the RO determines 
that any claimed stressor is verified, then the RO should 
arrange for an examination to obtain an opinion as to whether 
the veteran has a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV), and 
as to the likelihood that such a diagnosis is related to at 
least one verified in-service stressor. 

Regarding the claim for entitlement to service connection for 
Hepatitis, the RO denied the claim in July 2005 in part on 
the basis that service medical records did not show any 
record of treatment for Hepatitis and because a March 2005 VA 
examiner indicated that the veteran's hepatitis was likely 
due to use of intravenous drugs.  Records on file document a 
longstanding history of intravenous drug abuse dating back to 
service, and this may, indeed, be the cause of the veteran's 
hepatitis.  

That being said, it appears that the March 2005 VA examiner 
provided the opinion without having the veteran's claims file 
available for review.  Careful review of the service medical 
records contained in the claims folders shows that at the 
time of a July 1975 examination for the purpose of E.T.S. 
(expiration of term of service), the veteran reported that he 
had been a patient for a liver disorder at Darnel Army 
Hospital in April 1975.  The claims file does not include any 
records referable to that treatment.  The July 1975 
examination report contains a notation that appears to read 
"Hepatic Crohn."  Neither the RO in its July 2005 decision, 
nor the VA examiner at the time of the March 2005 
examination, has commented on these inservice findings that 
appear pertinent to the claim.  

On remand, the RO should obtain a medical opinion as to the 
likely etiology of any current Hepatitis disorder, which 
takes these records into consideration.  At this examination, 
the claims file should be made available to a VA examiner 
(preferably, if possible, the same examiner who performed the 
March 2005 examination) for the purpose of determining the 
likely etiology of the veteran's current hepatic condition.   

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claims under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, obtain any VA or 
private records of pertinent medical 
treatment not yet on file pertaining to 
PTSD, or other psychiatric symptomatology, 
and pertaining to Hepatitis C or Hepatitis 
B, or other associated Chron's condition.

2.  Contact the appellant and request that 
he provide more specific information 
regarding his reported stressful events 
during service.  This includes supporting 
details such as the specific location, 
names of any individuals involved, and 
time frame during which the claimed 
incident(s) occurred (preferably, within 
no more than a 60-day time period for each 
claimed incident).

Advise the appellant that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Advise the appellant 
that this information is vitally necessary 
in order to obtain supportive evidence of 
the claimed stressful events he 
experienced; without which, his claim may 
be denied.

3.  With this information, the RO should 
review the file and prepare a summary of 
any claimed stressors.  This summary must 
be prepared whether or not the veteran 
provides additional information as 
requested above.  This summary, and a copy 
of the veteran's DD 214 and all associated 
service documents should be sent to the U. 
S. Army and Joint Services Records 
Research Center (JSRRC), or any other 
appropriate entity to include the 
Director, National Archives and Records 
Administration (NARA), requesting that an 
attempt be made to independently verify 
any claimed stressor.  Such organizations 
should be requested to research his unit 
records and any to which his unit was 
closely assigned, in order to obtain 
further relevant information on any 
claimed in-service stressor experience.
 
The list of claimed stressors to be sent 
for verification should include any 
stressor submitted in response to this 
Remand action that contains sufficient 
supporting details that would permit a 
search of records from the unit in which 
he served or to which his unit was closely 
assigned.  

4.  After receiving a response from JSRRC, 
or other appropriate entity, the RO should 
make a determination as to which (if any) 
stressors are corroborated.  

5.  Thereafter, if and only if, any 
claimed stressor is corroborated, then the 
RO should arrange for the veteran to 
undergo VA psychiatric examination to 
determine if the veteran has a diagnosis 
of PTSD (under 38 C.F.R. § 4.125) due to a 
verified stressor event.  

In such case, the RO is to inform the 
examiner of the stressor(s) designated as 
verified, and inform the examiner that 
only the verified stressor(s) may be used 
as a basis for a diagnosis of PTSD.

The claims folder and copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and this fact should be 
indicated in the examination report.  All 
necessary tests should be conducted, and 
the examiner must rule in or exclude a 
diagnosis of PTSD.  The examiner should 
provide complete rationale for any 
opinions provided.  

If the examiner diagnoses the veteran as 
having PTSD, the examiner should indicate 
the verified stressor(s) underlying that 
diagnosis.

6.  Schedule the veteran for a VA 
examination by an appropriate specialist 
(if possible the examiner who performed 
the March 2005 VA examination), for the 
purpose of determining the nature and 
likely etiology of any chronic Hepatitis 
disorder.

The RO should make the claims file 
available to the examiner, who should 
review the entire claims folder in 
conjunction with the examination. The 
examiner should indicate this fact in the 
examination report.  

The examiner should be asked to provide a 
detailed review of the veteran's service 
treatment records, his history of 
intravenous drug use, and his current 
complaints, before arriving at findings as 
to the nature and likely etiology of any 
current hepatic disorder.  The examiner 
should perform all studies deemed 
appropriate, and set forth all findings in 
detail in the examination report. 

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions:

a)	Does the veteran have hepatitis?  If 
so, what type (A, B, or C)?
b)	Is it at least as likely as not that 
any current hepatitis is related to 
service?
c)	Is it at least as likely as not that 
hepatitis is related to the veteran's 
inservice intravenous drug use?

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  

7.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claims currently 
in appellate status.  If a determination 
remains unfavorable to the appellant, he 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is advised that at least in part the purpose of 
the examinations requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that failure to cooperate by attending the requested 
VA examination could result in an unfavorable decision.  See 
38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

